        Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 1 of 38



                           THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 IN RE:                                            §
                                                   §
 WATSON GRINDING &                                 §              CASE NO. 20-30967
 MANUFACTURING CO.,                                §
                                                   §              (Chapter 11)
      Debtor.


 MARIA ISABEL TREJO AND JAVIER                    §
 LOPEZ HERRERA,                                   §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §
                                                  §               ADVERSARY NO. __________
 WATSON GRINDING AND                              §
 MANUFACTURING CO., WATSON                        §
 VALVE SERVICES, INC.,                            §
 KMHJ MANAGEMENT COMPANY,                         §
 LLC, KMHJ, LTD., WESTERN                         §
 INTERNATIONAL GAS &                              §
 CYLINDERS, INC., AND                             §
 MATHESON TRI-GAS, INC.,                          §

         Defendants.

                                     NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Maria Isabel Terjo and Javier Lopez Herrera v. Watson Grinding and Manufacturing

Co., Watson Valve Services, Inc., KMHJ Management Company, LLC, KMHJ, Ltd., Western International Gas

& Cylinders, Inc., and Matheson Tri-Gas, Inc., Cause No. 2020-08054, pending in the 80th Judicial District

Court of Harris County, Texas (the “State Court Action”).




                                                      1
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 2 of 38



                          I.      Procedural Background and Nature of Suit

        1.      On February 4, 2020, Maria Isabel Terjo and Janier Lopez Herrera (collectively, the

“Plaintiffs”) filed an Original Petition, Request for Disclosure and Rule 193.7 Notice (the “Original

Petition”) against Watson Grinding and Manufacturing Co., Watson Valve Services, Inc., KMHJ

Management Company, LLC, KMHJ, Ltd., Western International Gas & Cylinders, Inc., and

Matheson Tri-Gas, Inc (collectively, the “Defendants”). In their Original Petition, the Plaintiffs assert

claims of negligence and gross negligence against the Defendants.

        2.      On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11

Bankruptcy Case”).

        3.      On March 27, 2020, KMHJ, Ltd. and KMHJ Management Company filed an Original

Answer.

                                        II.     Basis for Removal

        4.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

        5.      The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re

R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

        6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

        7.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

                                                     2
          Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 3 of 38




civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          8.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          9.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          10.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          11.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action




                                                    3
         Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 4 of 38




have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

         12.    Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                        IV.     Parties and Notice

         13.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 80th Judicial District Court of Harris County,

Texas.

         14.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 McMillan Firm PLLC                                     McCoy Leavitt Laskey LLC
 Chance A. McMillan                                     John V. McCoy
 Mathew Mendoza                                         Michael I. Ramirez
 Wayne Collins                                          N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Ste 1200                         Waukesha, WI 53188
 Houston, TX 77002-1691                                 ATTORNEYS FOR WATSON GRINDING &
 T: 281-888-2131                                        MANUFACTURING CO.
 F: 832-831-2175
 cam@mcmillanfirm.com
 mem@mcmillanfirm.com
 wdc@mcmillanfirm.com
 ATTORNEYS FOR PLAINTIFFS

 Jackson Walker L.L.P.                                  Christopher M. LaVigne
 Bruce J. Ruzinsky                                      Greenberg Traurig, LLP
 1401 McKinney, Suite 1900                              2200 Ross Avenue, Suite 5200
 Houston, Texas 77010                                   Dallas, TX 75201
                                                        LaVigneC@gtlaw.com
 The Silvera Firm                                       eservice@zehllaw.com
 Robert C. Turner
 17070 Dallas Parkway,
 Dallas, Texas 75248
 ATTORNEYS FOR KMHJ Management
 Company, LLC and KMHJ, Ltd



                                                    4
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 5 of 38




                                                      Greenberg Traurig, LLP
                                                      Paul Kerlin
                                                      1000 Louisiana St., Ste 1700
                                                      Houston, TX 77002
                                                      kerlinp@gtlaw.com
                                                      ATTORNEYS FOR MATHESON TRI-GAS &
                                                      WESTERN INTERNATIONAL GAS &
                                                      CYLINDER


 GIEGER, LABORDE & LAPEROUSE L.L.C.
 Ernest P. Gieger, Jr.
 701 Poydras Street, Suite 4800
 New Orleans, Louisiana 70139
 egieger@glllaw.com
 bdoherty@glllaw.com
 ATTORNEYS FOR WATSON VALVE SERVICES,
 INC.



                                    V.      Process and Pleadings

       15.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

       16.     In the State Court Action, summons was issued on February 5, 2020, but no return of

summons was filed.

       17.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  5
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 6 of 38




Dated: April 20, , 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           Jones Murray & Beatty, LLP
                                           4119 Montrose Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                           -   AND –

                                           McCOY LEAVITT LASKEY LLC

                                           By: /s/ Michael I. Ramirez
                                           Michael I. Ramirez
                                           Texas Bar No. 24008604
                                           20726 Stone Oak Parkway, Suite 116
                                           San Antonio, TX 78258
                                           Telephone (210) 446-2828
                                           Fax (262) 522-7020
                                           mramirez@mlllaw.com

                                           ATTORNEYS FOR WATSON GRINDING &
                                           MANUFACTURING CO.




                                       6
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 7 of 38



                                      CERTIFICATE OF SERVICE

       I certify that on April 20, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) to the following:

 McMillan Firm PLLC                                   McCoy Leavitt Laskey LLC
 Chance A. McMillan                                   John V. McCoy
 Mathew Mendoza                                       Michael I. Ramirez
 Wayne Collins                                        N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Ste 1200                       Waukesha, WI 53188
 Houston, TX 77002-1691                               ATTORNEYS FOR WATSON GRINDING &
 T: 281-888-2131                                      MANUFACTURING CO.
 F: 832-831-2175
 cam@mcmillanfirm.com
 mem@mcmillanfirm.com
 wdc@mcmillanfirm.com
 ATTORNEYS FOR PLAINTIFFS
 Jackson Walker L.L.P.                                Christopher M. LaVigne
 Bruce J. Ruzinsky                                    Greenberg Traurig, LLP
 1401 McKinney, Suite 1900                            2200 Ross Avenue, Suite 5200
 Houston, Texas 77010                                 Dallas, TX 75201
                                                      LaVigneC@gtlaw.com
 The Silvera Firm                                     eservice@zehllaw.com
 Robert C. Turner
 17070 Dallas Parkway,
 Dallas, Texas 75248                                  Greenberg Traurig, LLP
 ATTORNEYS FOR KMHJ Management                        Paul Kerlin
 Company, LLC and KMHJ, Ltd                           1000 Louisiana St., Ste 1700
                                                      Houston, TX 77002
                                                      kerlinp@gtlaw.com
                                                      Attorneys For Matheson Tri-Gas & Western
                                                      International Gas & Cylinder

 GIEGER, LABORDE & LAPEROUSE L.L.C.
 Ernest P. Gieger, Jr.
 701 Poydras Street, Suite 4800
 New Orleans, Louisiana 70139
 egieger@glllaw.com
 bdoherty@glllaw.com
 ATTORNEYS FOR WATSON VALVE SERVICES,
 INC.


                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter


                                                  7
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 8 of 38




EXHIBIT A – STATE COURT PLEADINGS
Office of Harris County District Clerk - Marilyn Burgess                                                                    Page 1 of 1
                  Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 9 of 38
 HCDistrictclerk.com                TREJO, MARIA ISABEL vs. WATSON GRINDING AND                                   4/17/2020
                                    MANUFACTURING CO
                                    Cause: 202008054  CDI: 7    Court: 080

 DOCUMENTS
 Number           Document                                                                      Post Date             Pgs
                                                                                                Jdgm
 90066091         Original Answer of Defendants KMHJ, LTD and KMHJ Management Company, LLC           03/27/2020       5
 89630939         NOTICE OF INTENT TO DISMISS - NO ANSWER FILED                                      02/27/2020       2
 89302122         Suggestion of Bankruptcy                                                           02/06/2020       3
  ·>   89302123   Exhibit A                                                                          02/06/2020       3
 89302124         Suggestion of Bankruptcy                                                           02/06/2020       3
  ·>   89302125   Exhibit A                                                                          02/06/2020       3
 89997651         Civil process pick-up form                                                         02/05/2020       1
 89264232         Plaintiffs' Original Petition, Request for Disclosure and Rulw 193.7 Notice        02/04/2020       9




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvSovSXUKva2... 4/17/2020
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 10 of 38

               2020-08054 / Court: 080
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 11 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 12 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 13 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 14 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 15 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 16 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 17 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 18 of 38
      Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 19 of 38                         2/6/2020 2:23 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40621094
                                                                                                By: Keeley Hodgins
                                                                                          Filed: 2/6/2020 2:23 PM

                                 CAUSE NO. 2020-08054

Maria Isabel Trejo, et al.,                    §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       080th Judicial District
Watson Grinding and Manufacturing              §
Co., et al.                                    §
                                               §       Harris County, Texas
       Defendants.


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Grinding and Manufacturing Co. (“Watson Grinding”)

and informs the Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy

Code now pending in the United States Bankruptcy Court for the Southern District of

Texas, Houston Division under Case No. 20-30967.            This bankruptcy case was

commenced on February 6, 2020.

       Watson Grinding suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 6, 2020
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 20 of 38




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin

                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              GRINDING AND MANUFACTURING CO.
     Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 21 of 38




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Chance A. McMillan                cam@mcmillanfirm.com
      Matthew Mendoza                   mem@mcmillanfirm.com
                                        filing@mcmillanfirm.com


                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 22 of 38




            EXHIBIT A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 23 of 38


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:22 PM and
filed on 02/06/2020.

Watson Grinding & Manufacturing Co.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30967.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 24 of 38


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:01
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30967
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                             2/6/2020
      Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 25 of 38                         2/6/2020 2:23 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40621094
                                                                                                By: Keeley Hodgins
                                                                                          Filed: 2/6/2020 2:23 PM

                                 CAUSE NO. 2020-08054

Maria Isabel Trejo, et al.,                    §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       080th Judicial District
Watson Grinding and Manufacturing              §
Co., et al.                                    §
                                               §       Harris County, Texas
       Defendants.


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Valve Services, Inc. (“Watson Valve”) and informs the

Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy Code now

pending in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division under Case No. 20-30968. This bankruptcy case was commenced on

February 6, 2020.

       Watson Valve suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 6, 2020
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 26 of 38




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin
                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              VALVE SERVICES, INC.
     Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 27 of 38




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Chance A. McMillan                cam@mcmillanfirm.com
      Matthew Mendoza                   mem@mcmillanfirm.com
                                        filing@mcmillanfirm.com


                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 28 of 38




            EXHIBIT A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 29 of 38


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:26 PM and
filed on 02/06/2020.

Watson Valve Services, Inc.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30968.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 30 of 38


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:57
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30968
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                             2/6/2020
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 31 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 32 of 38
Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 33 of 38
      Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 34 of 38                                 3/27/2020 1:07 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 41969442
                                                                                                         By: Keeley Hodgins
                                                                                                  Filed: 3/27/2020 1:07 PM

                                    CAUSE NO. 2020-08054

MARIA ISABEL TREJO AND                                §        IN THE DISTRICT COURT OF
JAVIER LOPEZ HERRERA                                  §
                                                      §
       Plaintiffs,                                    §
                                                      §
vs.                                                   §
                                                      §
WATSON GRINDING AND                                   §          HARRIS COUNTY, TEXAS
MANUFACTURING CO.; WATSON                             §
VALVE SERVICES, INC.; KMHJ, LTD.;                     §
AND KMHJ MANAGEMENT                                   §
COMPANY, LLC; WESTERN                                 §
INTERNATIONAL GAS & CYLINDERS,                        §
INC.; AND MATHESON TRI-GAS, INC.                      §
                                                      §
       Defendants.                                    §          80TH JUDICIAL DISTRCT

                      ORIGINAL ANSWER OF DEFENDANTS
               KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Defendants KMHJ, LTD. and KMHJ MANAGEMENT COMPANY,

LLC, and subject to the pending bankruptcy proceedings filed by Watson Grinding and

Manufacturing Company and/or motions to stay pending bankruptcy, file this, their Original

Answer to Plaintiffs’ Original Petition and would respectfully show the Court and the parties as

follows:

                                                 I.

                                      GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each

and every, all and singular, the material allegations in Plaintiffs’ Petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.



ORIGINAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                                       Page 1
RCT/pc*73-032
      Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 35 of 38



                                               II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants KMHJ, Ltd. and KMHJ Management Company, LLC did not own,

operate nor manage a manufacturing or production facility in Houston, Harris County, Texas.

                                               III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants KMHJ, Ltd. and KMHJ

Management Company, LLC did not own, operate nor manage a manufacturing or production

facility in Houston, Harris County, Texas.

                                               IV.

       Further pleading, Defendants allege the action in question and any resulting damages

were as a result of the acts or omissions of other named parties or entities and Defendants invoke

the provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33

and §33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                               V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;

§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.

                                               VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not

breach any duty owed to Plaintiffs or any other party and any alleged acts or omissions of




ORIGINAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                               Page 2
RCT/pc*73-032
      Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 36 of 38




Defendants, KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate

cause of the alleged accident in question and the resulting damages.

                                              VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid

or incurred by or on behalf of Plaintiffs.

                                              VIII.

       Further pleading, Defendants submit Plaintiffs’ claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not

to exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiffs further may not recover any interests from any award of punitive or exemplary

damages. See Texas Civil Practice Remedies Code §41.007.

                                               IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the

Eighth Amendment of the United States Constitution.           Plaintiffs’ claims for punitive or

exemplary damages violates both the U.S. and Texas Constitutions guaranteeing the right to due

process as provided in the Fifth and Fourteenth Amendments of the United States Constitution,

in addition to Article One, Section Nineteen of the Texas Constitution.



ORIGINAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                                Page 3
RCT/pc*73-032
      Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 37 of 38




                                               X.

       Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution.          Plaintiffs’ claim for punitive or

exemplary damages also violates Defendants’ right to protection from being subjected to

excessive fines, as provided in Article One, Section Thirteen of the Texas Constitution. Claims

for punitive damages should be separated from compensatory damages in a bifurcated trial.

Otherwise, evidence admissible on the question of punitive damages may inflame and destroy a

jury’s assessment of compensatory damage liability.

       WHEREFORE, PREMISES CONSIDERED, Defendants KMHJ, Ltd. and KMHJ

Management Company, LLC pray that Plaintiffs recover nothing of and from Defendants, and

Defendants be discharged to go hence without delay and recover their cost, that Plaintiffs’ claims

and/or causes of action be dismissed, and for such other and further relief to which Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC may be justly entitled.

                                                      Respectfully submitted,

                                                      THE SILVERA FIRM
                                                      A Professional Corporation


                                                      BY:    /s/ Robert C. Turner
                                                             ROBERT C. TURNER
                                                             State Bar No. 00791831
                                                             17070 Dallas Parkway, Suite 100
                                                             Dallas, Texas 75248
                                                             Telephone (972) 715-1750
                                                             Facsimile (972) 715-1759
                                                             robertturner@silveralaw.com
                                                             notice@silveralaw.com

                                                      ATTORNEYS FOR DEFENDANTS
                                                      KMHJ, LTD. and KMHJ MANAGEMENT
                                                      COMPANY, LLC

ORIGINAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                               Page 4
RCT/pc*73-032
      Case 20-30967 Document 222 Filed in TXSB on 04/20/20 Page 38 of 38




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 27th day of March 2020.

       Chance A. McMillan                          Via Email: cam@mcmillanfirm.com
       Mathew Mendoza                              Via Email: mem@mcmillanfirm.com
       McMILLAN FIRM, P.L.L.C.                     Via Email: filing@mcmillanfirm.com
       440 Louisiana Street, Suite 1200
       Houston, Texas 77002-1691
       Attorneys for Plaintiffs

       Jarrod B. Martin                            Via Email Jarrod.Martin@mhllp.com
       McDowell Hetherington, LLP
       1001 Fannin Street, Suite 2700
       Houston, TX 77002

       Erin E. Jones                               Via Email: Erin@jmbllp.com
       Jones Murray & Beatty, LLP
       4119 Montrose, Suite 230
       Houston, TX 77006
       Proposed Bankruptcy Counsel for Watson
       Grinding and Manufacturing Co.


                                                       /s/ Robert C. Turner
                                                   ROBERT C. TURNER




ORIGINAL ANSWER OF DEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                             Page 5
RCT/pc*73-032
